

THIS AGREEMENT (this “Agreement”), dated July 15, 2009 is entered into by and
between NEOMEDIA TECHNOLOGIES INC., a Delaware corporation (the “Company”), and
YA GLOBAL INVESTMENTS, L.P. (the “Buyer”).  Reference is made to the Securities
Purchase Agreement (the “Securities Purchase Agreement”) dated as of July 29,
2008, as amended on April 6, 2009, between the Company and the Buyer.  All
capitalized terms used but not defined herein shall have the meaning ascribed
thereto in the Securities Purchase Agreement.
 
WHEREAS:
 
 
A.
Pursuant to the Securities Purchase Agreement, the Company has issued and the
Buyer has purchased secured convertible debentures as well as an additional
secured convertible debenture.

 
 
B.
The Company desires to issue, and the Buyer desires to purchase a second
additional convertible debenture in the form attached hereto as Exhibit A (the
“Second Additional Debenture”).

 
 
C.
In order to induce the Company to issue and the Buyer to purchase the Second
Additional Debenture, the parties desire to enter into this Agreement.

 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:
 
1.           Purchase and Sale of Second Additional Debenture.  In reliance on
the representations and warranties and the terms and conditions set forth in
this Agreement, on the date hereof the Buyer shall purchase, and the Company
shall issue and sell the Second Additional Debenture with a face amount of
$535,000 for a purchase price of $535,000.  The Second Additional Debenture
shall be in the form attached hereto as Exhibit A.  The Second Additional
Debenture shall be deemed to be included in term “Convertible Debentures” as
used in the Securities Purchase Agreement and the other Transaction
Documents.  Upon the issuance of the Second Additional Debenture the Buyer shall
pay the purchase price, minus any fees or expenses to be deducted from the
purchase price as set forth below, by wire transfer of immediately available
funds in accordance with instructions to be provided by the Company.
 
2.           Representations and Warranties of Buyer.
 
(a)    The representations and warranties of the Buyer set forth in Section 2 of
the Securities Purchase Agreement are hereby incorporated by reference with such
changes necessary to relate to this Agreement as if set forth in their entirety
herein (the “Buyer Representations and Warranties”).  For the avoidance of
doubt, in the Buyer Representations and Warranties references to “Securities”
shall be deemed references to the Second Additional Debenture and the shares of
Common Stock issuable upon conversion thereof, references to “Conversion Shares”
shall be deemed to reference the shares of Common Stock issuable upon conversion
of the Second Additional Debenture, and any reference to “Transaction Documents”
shall be deemed to include a reference to this Agreement and to the Second
Additional Debenture.

 

--------------------------------------------------------------------------------

 

(b)    The Buyer hereby represents and warrants that except as may otherwise be
disclosed on a disclosure schedule attached hereto, the Buyer Representations
and Warranties are true and correct on the date hereof (except for
representations and warranties that speak as of a specific date).
 
3.           Representations, Warranties, and Covenants of Company.
 
(a)    The representations and warranties of the Company set forth in Section 3
of the Securities Purchase Agreement are hereby incorporated by reference with
such changes necessary to relate to this Agreement as if set forth in their
entirety herein (the “Company Representations and Warranties”).  For the
avoidance of doubt, in the Company Representations and Warranties references to
“Securities” shall be deemed references to the Second Additional Debenture and
the shares of Common Stock issuable upon conversion thereof, references to
“Conversion Shares” shall be deemed to reference the shares of Common Stock
issuable upon conversion of the Second Additional Debenture, references to
“Convertible Debenture” shall be deemed to reference the Second Additional
Debenture, and any reference to “Transaction Documents” shall be deemed to
include a reference to this Agreement and to the Second Additional Debenture.
 
(b)    The Company hereby represents and warrants that except as disclosed in
the Officer’s Certificates dated April 6, 2009 and May 1, 2009 which are herein
incorporated by reference, in their entirety, with the exception of the
disclosure schedule attached hereto as Exhibit B or as set forth in the SEC
Documents, such Company Representations and Warranties are true and correct on
the date hereof (except for Company Representations and Warranties that speak as
of a specific date).
 
4.           Security Interest Granted Pursuant to Security Documents.The
Company agrees and acknowledges (i) that its obligations under the Second
Additional Debenture shall be secured by all collateral granted by the Company
to the Buyer, including, without limitation, the assets of the Company pledged
to the Buyer pursuant to (a) that certain Security Agreement dated July 29, 2008
by and between the Company and the Buyer (the “Security Agreement”) and (b) that
certain Intellectual Property Security Agreement dated July 29, 2008 by and
between the Company and the Buyer (the “IP Security Agreement,” and collectively
along with the Security Agreement, the “Security Documents”), and (ii) that the
obligations under the Second Additional Debenture are hereinafter expressly
included as part of the “Obligations” as such term is defined and used in the
Security Documents.
 
5.           Covenants.
 
(a)    The Company hereby acknowledges and agrees that nothing contained herein,
in the Second Additional Debenture, or in any of the documents executed in
connection with the Second Additional Debenture shall operate as or be deemed to
constitute a cure or waiver of any default or events of default under any of the
Transaction Documents, including, without limitation, any default or events of
default whether now existing or hereafter arising.

 

--------------------------------------------------------------------------------

 

(b)    The Company hereby acknowledges and agrees that it remains liable to the
Buyer for the payment and performance of all amounts due under the Convertible
Debentures issued pursuant to the Securities Purchase Agreement, including those
issued pursuant to the amendment to the Securities Purchase Agreement dated
April 6, 2009 and the additional debenture issued on June 5, 2009, without
offset, defense or counterclaim of any kind, nature or description whatsoever.
 
(c)    The Company hereby ratifies, confirms, and reaffirms, all and singular
the representations, warranties, terms, and conditions set forth in the
Securities Purchase Agreement, the Convertible Debentures, and each of the other
Transaction Documents, and further acknowledges and agrees that all terms and
conditions of the Securities Purchase Agreement, the Convertible Debentures, and
the other Transaction Documents shall remain in full force and effect.
 
(d)    Fees and Expenses.
 
(i)      The Company shall pay a structuring fee to the Buyer or its designees
in the amount of $5,000 which shall be paid directly from the proceeds of the
closing of the purchase and sale of the Additional Debenture hereunder.
 
(ii)     The Company shall deposit into escrow $30,000 directly from the
proceeds of the closing of the purchase and sale of the Second Additional
Debenture hereunder (the “Additional Monitoring Fee,” and as deposited into
escrow, the “Additional Escrow Funds”) which shall be used to compensate the
Investment Manager for monitoring and managing the purchase and investment made
by the Buyer hereunder.  The Additional Escrow Funds shall be held by the Escrow
Agent in accordance with the Escrow Agreement and disbursed to the Investment
Manager periodically in accordance with the Escrow Agreement and the exhibits
thereto.
 
6.           Other Agreements. Except as modified pursuant hereto, no other
changes or modifications to the Transaction Documents are intended or implied
and in all other respects the Transaction Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof.  To the extent of conflict between the terms of this Agreement and the
other Transaction Documents, the terms of this Agreement shall control.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of date first above written.



 
COMPANY:
 
NEOMEDIA TECHNOLOGIES INC.
     
By:
      /s/ Michael W. Zima
 
Name:  Michael W. Zima
 
Title:    Chief Financial Officer
         
BUYER:
 
YA GLOBAL INVESTMENTS, L.P.
 
By:
  Yorkville Advisors, LLC
   
  its Investment Manager
     
By:
      /s/ Gerald Eicke
 
Name: Gerald Eicke
 
Title:   Managing Member

 
 

--------------------------------------------------------------------------------

 
